IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50370
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JUAN MANUEL GUTIERREZ-GONZALEZ,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-CR-1375-ALL-H
                       --------------------

                         October 18, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juan

Manuel Gutierrez-Gonzalez, whose true name is Gerardo Hernandez-

Reza, has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).     Our

independent review of the brief, Gutierrez’s response, and the

record discloses no nonfrivolous issue.     Accordingly, counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

Gutierrez’s request for new counsel is DENIED.